AFFIRM; and Opinion Filed October 30, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01541-CR

                           JERAMIE LEON HORTON, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 1
                                  Grayson County, Texas
                            Trial Court Cause No. 2011-1-0370

                             MEMORANDUM OPINION
                       Before Justices FitzGerald, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore

       Appellant Jeramie Leon Horton appeals from the revocation of his community

supervision. In a single issue, Horton contends the trial court erred by permitting testimony of a

witness at the revocation hearing. We affirm the trial court’s judgment.

                                          Background

       Horton pleaded guilty to, and on June 13, 2011 was convicted of, the Class B

misdemeanor offense of driving while intoxicated (DWI). He was sentenced to 180 days’

confinement and a $500 fine; his sentence was suspended, and he was placed on community

supervision for a period of eighteen months. See TEX. PENAL CODE ANN. § 12.22(2) (West

2011) (individual adjudged guilty of Class B misdemeanor shall be punished by fine not to

exceed $2,000, confinement not to exceed 180 days, or both such fine and confinement). The

State later moved to revoke Horton’s community supervision, alleging Horton violated the
provision of his community supervision that he “shall commit no offense against the law of this

State or any other State or the United States.” In its petition for revocation, the State alleged that

on or about December 7, 2012 in Fannin County, Texas, Horton committed the offense of

purchase of alcohol for a minor.

           At the revocation hearing, the August 21, 2013 judgment of Horton’s conviction for the

misdemeanor offense of “purchase furnish alcohol to a minor” in Case No. 46790, County Court

at Law, Fannin County, Texas, was admitted in evidence. See TEX. ALCO. BEV. CODE ANN.

§ 106.06(a) (West Supp. 2013). 1 After Horton pleaded true to the allegation that he committed

the offense of purchase of alcohol for a minor while he was on community supervision for the

DWI offense, Tamberly Robinson was called as a witness on punishment by the State. Robinson

testified that she was familiar with Case No. 46790 and with Thomas Calame, the minor for

whom Horton purchased beer and vodka as alleged in the Information in that case. Thomas

Calame was Robinson’s son. Robinson testified that “[T]he minor that the alcohol was bought

for on December the 7th, one of them was my son and he is dead now.” Horton’s attorney made

the following objection that was overruled by the trial court:

           Judge, I’m going to object to any further testimony from this witness on the
           grounds that it is not admissible under [article] 37.07 [of the code of criminal
           procedure]. It is not admissible under Chapter 56 of the Code of Criminal
           Procedure. And it is going to be given, I suspect, a [sic] violation of the 8th
           Amendment to the Constitution of the United States under Payne v. Tennessee,
           501 U.S. 808.

At the conclusion of the revocation hearing, the trial court found Horton violated the terms and

conditions of his community supervision, revoked his community supervision, and sentenced

him to 180 days’ confinement.


     1
       The judgment of conviction indicates the date of the offense was December 11, 2012; the State’s petition for revocation asserts the offense
occurred on or about December 7, 2012. According to the judgment, Horton pleaded guilty to the offense and was assessed punishment of ninety
days’ confinement in county jail, court costs, and restitution of $60 payable to the Texas Department of Public Safety Crime Lab. The Plea
Agreement entered into evidence at the revocation hearing reflects Horton would plead “no contest” to the offense.



                                                                      –2–
           On appeal, Horton contends the trial court erred by “admitting and considering”

Robinson’s testimony relating to the death of Calame and its impact on her. Horton asserts that

the testimony was evidence of an extraneous crime or bad act, and article 37.07(a)(1) of the code

of criminal procedure requires proof beyond a reasonable doubt the accused committed the

extraneous offense or bad act before such evidence may be admitted and considered as

punishment evidence. According to Horton, there is no evidence showing Horton committed the

“extraneous matters about which Mrs. Robinson testified beyond a reasonable doubt.” Horton

also argues that Robinson’s testimony was not a “victim impact statement” within the meaning

of articles 42.03 and 56.01(3) of the code of criminal procedure because Calame was not a victim

of the DWI offense before the court at the revocation hearing.

           To preserve a complaint for appellate review, a party must make a timely and specific

request, objection, or motion with sufficient specificity to apprise the trial court of the complaint.

TEX. R. APP. P. 33.1(a). An objection must be made each time the potentially inadmissible

evidence is offered unless a party obtains a running objection or requests a hearing outside the

presence of a jury. See Haley v. State, 173 S.W.3d 510, 516–17 (Tex. Crim. App. 2005);

Martinez v. State, 98 S.W.3d 189, 193 (Tex. Crim. App. 2003). Horton failed to preserve his

complaint for appellate review because he did not obtain a running objection to or subsequently

object to Robinson’s testimony regarding Horton’s purchase of alcohol for Calame, the events

surrounding the purchase and consumption of that alcohol by her son, and Horton’s criminal

prosecution for that offense in Fannin County. 2                                   Following the objection to “any further


     2
       On appeal, Horton asserts that according to Geuder v. State, 115 S.W.3d 11, 14 (Tex. Crim. App. 2003),”[a] trial court’s adverse ruling on
the admissibility of testimony is sufficient to preserve the matter for appellate review without the necessity of repeating the objection each time a
question is thereafter asked about the objected-to testimony.” However, Geuder addressed a trial court hearing outside the presence of the jury
concerning an evidentiary objection and ruling that evidence be admitted. Id. In accordance with rule of evidence 103(a)(1), objections made
outside the presence of the jury “shall be deemed to apply to such evidence when it is admitted before the jury without the necessity of repeating
those objections.” Id. (quoting rule of evidence 103(a)(1)). Horton’s revocation hearing was not conducted before a jury. Horton cites no
authority to support the statement in his reply brief that “[t]he requirement that a party must continue to object each time inadmissible evidence is
offered does not apply in bench trials where the trial court initially overrules a timely objection to the evidence.” See Leday v. State, 983 S.W.2d
713, 718 (Tex. Crim. App. 1998) (trial court’s erroneous admission of evidence will not require reversal when other such evidence was received


                                                                       –3–
testimony from this witness,” Robinson testified without objection that Calame drank alcohol

and “was foolish enough to get behind the wheel of a car and he killed himself” and the

passenger in his vehicle. She identified Horton as the individual who provided Calame the

alcohol he drank before driving his vehicle and what her life was like since the death of her son.

She confirmed that her testimony in the revocation hearing was similar in substance to what she

told the judge presiding in her victim impact statement in Case No. 46790 in Fannin County.

           Horton also testified at the revocation hearing that he purchased alcohol for Calame

believing Calame would drink so much of the alcohol that he would be intoxicated. However,

Horton did not believe Calame would drive a vehicle while he was intoxicated. Although he

acknowledged it is possible that an intoxicated individual may decide to drive a vehicle and as a

result of that decision be involved in a vehicular accident, Horton accepted no responsibility for

anything that took place after he purchased alcohol for Calame.

           Because Horton failed to preserve the error he asserts on appeal, and in view of his own

testimony concerning the circumstances leading to the death of Calame, we resolve his sole issue

against him. See TEX. R. APP. P. 33.1(a). We affirm the trial court’s judgment.




                                                                           /Robert M. Fillmore/
                                                                           ROBERT M. FILLMORE
                                                                           JUSTICE

                                                                           .
Do Not Publish
TEX. R. APP. P. 47

131541F.U05


without objection, either before or after the complained-of ruling); Bartee v. State, Nos. 05-07-01437-CR & 05-07-01438-CR, 2008 WL
4743490, at * 3 (Tex. App.—Dallas Oct. 30, 2008, no pet.) (not designated for publication) (in bench trial, where evidence similar to complained-
of evidence is admitted elsewhere at trial without objection, any error in admitting the complained-of evidence is waived).



                                                                     –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JERAMIE LEON HORTON, Appellant                     On Appeal from the County Court at Law
                                                   No. 1, Grayson County, Texas,
No. 05-13-01541-CR        V.                       Trial Court Cause No. 2011-1-0370.
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices FitzGerald and Stoddart
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 30th day of October, 2014.




                                             –5–